Citation Nr: 1429215	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a disability manifested by diffuse bodily pain, to include low back, bilateral knee, and bilateral shoulder pain, to include as a manifestation of an undiagnosed illness.

2.  Whether new and material evidence has been presented to reopen a service connection claim for a disability manifested by skin lesions, to include as a manifestation of an undiagnosed illness.

3.  Whether new and material evidence has been presented to reopen a service connection claim for a disability manifested by hair loss, to include as a manifestation of an undiagnosed illness.

4.  Whether new and material evidence has been presented to reopen a service connection claim for a disability manifested by memory loss, to include as a manifestation of an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, which included a period of service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

While the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is characterized as an issue in appellate status by the Veteran's representative in a September 2013 statement, the Veteran did not perfect a substantive appeal of this issue, and the issue has not been certified for appellate review.  In April 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran and his representative clarified that the Veteran did not wish to appeal the issue of entitlement to a TDIU, nor did they perceive that this issue was on appeal.  Thus, the Board will not assume jurisdiction of this issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues on appeal have been recharacterized to more accurately reflect the Veteran's contentions and prior procedural history.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Board finds that sufficient evidence has been presented to reopen the claims of service connection for disabilities manifested by bodily pain, skin lesions, memory loss, and hair loss, to include as manifestations of an undiagnosed illness, and the reopened service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final May 1997 rating decision, the RO denied service connection claims for disabilities manifested by skin lesions, hair loss, memory loss, and bodily pain, to include low back, bilateral knee, and bilateral shoulder pain.  

2.  Evidence associated with the record since the issuance of the May 1997 rating decision is both new and material.


CONCLUSIONS OF LAW

1.  The May 1997 RO decision, which denied the Veteran's claims of service connection for disabilities manifested by skin lesions, hair loss, memory loss, and bodily pain, to include low back, bilateral knee, and bilateral shoulder pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a disability manifested by bodily pain, to include low back, bilateral knee, and bilateral shoulder pain, to include as a manifestation of an undiagnosed illness, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  New and material evidence has been submitted, and the claim of entitlement to service connection a disability manifested by skin lesions, to include as a manifestation of an undiagnosed illness, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

4.  New and material evidence has been submitted, and the claim of entitlement to service connection for a disability manifested by hair loss, to include as a manifestation of an undiagnosed illness, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

5.  New and material evidence has been submitted, and the claim of entitlement to service connection for a disability manifested by memory loss, to include as a manifestation of an undiagnosed illness, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The RO denied the Veteran's service connection claims for disabilities manifested by skin lesions, hair loss, memory loss, and bodily pain, including pain of the back, knees, and elbows, in May 1997; as the Veteran did not initiate an appeal of this decision or submit any relevant evidence within one year of the issuance of the May 1997 rating decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the May 1997 rating decision, the RO denied the Veteran's service connection claims for disabilities manifested by memory loss, hair loss, skin lesions, and bodily pain, including pain of the back, knees, and elbows, because the evidence failed to establish any clinical evidence of a memory impairment or hair loss, or any evidence linking the Veteran's skin lesions or reported bodily pain, including pain of the back, knees, and elbows, to service.   

Newly submitted evidence of record includes diagnoses related to the Veteran's claimed disabilities, namely a diagnosis of fibromyalgia and a chronic multi-symptoms illness manifested by memory loss, hair loss, and muscle spasms, which was rendered during the March 2011 VA general medical examination; skin lesions detected during the March 2011 VA examination; and radiological findings of degenerative changes of the lumbar spine detected on VA radiological studies performed in August 2006 and February 2012.  

This evidence suggesting that the Veteran has fibromyalgia and a chronic multi-symptoms illness manifested by memory loss, hair loss, and muscle spasms, both of which are disabilities eligible for service connection pursuant to 38 C.F.R. § 3.317, relates to the reasons the Veteran's claims were initially denied.  Specifically, this new evidence constitutes objective evidence of the Veteran's claimed symptoms, and due to the nature of the related diagnoses, the evidence suggests a possible link to service.  While there is other evidence of record that contradicts these new diagnoses, the newly submitted evidence is nevertheless sufficient to trigger VA's duty to obtain a related VA examination, and is therefore sufficient to reopen the claims for disabilities manifested memory loss, hair loss, and bodily pain, including pain of the back, knees, and elbows.  Shade, 24 Vet. App. at 118.

Additionally, the newly submitted evidence of current skin lesions, coupled with previous evidence of record noting skin lesions in 1992 VA treatment records and on a 1996 VA examination, suggests that the Veteran may have a current, chronic dermatological disability of unknown etiology, and therefore creates a possible basis for awarding service connection for skin lesions as a manifestation of a Gulf War related undiagnosed illness.  As this newly submitted evidence is sufficient to trigger VA's duty to obtain a related VA examination, it is sufficient to reopen the service connection claim for a disability manifested by skin lesions, to include as a manifestation of an undiagnosed illness.

As the newly submitted evidence relates to the reasons the service connection claims were initially denied and triggers VA's duty to provide related examinations, the evidence is both new and material, and is therefore sufficient to reopen the service connection claims.  See 38 C.F.R. § 3.156(a).  The merits of the reopened claims are addressed in the remand portion of the decision, below.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a disability manifested by diffuse bodily pain, to include low back, bilateral knee, and bilateral shoulder pain, to include as a manifestation of an undiagnosed illness, is reopened.

New and material evidence having been presented, the service connection claim for a disability manifested by skin lesions, to include as a manifestation of an undiagnosed illness, is reopened.

New and material evidence having been presented, the service connection claim for a disability manifested by hair loss, to include as a manifestation of an undiagnosed illness, is reopened.

New and material evidence having been presented, the service connection claim for a disability manifested by memory loss, to include as a manifestation of an undiagnosed illness, is reopened.


REMAND

With regard to the Veteran's service connection claim for a disability manifested by diffuse bodily pain, to include low back, bilateral knee, and bilateral shoulder pain, to include as a manifestation of an undiagnosed illness, the record contains conflicting evidence regarding whether the Veteran's symptoms do indeed meet the diagnostic criteria for fibromyalgia, or whether the Veteran's reported symptoms are attributable to known etiologies.  In that regard, the March 2011 VA general medical examination includes diagnoses of fibromyalgia and a chronic multi-symptom illness manifested by, inter alia, muscle spasms; however, the examiner who conducted a subsequent VA fibromyalgia examination in July 2011 stated that the Veteran's symptoms did not meet the diagnostic criteria for fibromyalgia and noted that there was no diagnosis of fibromyalgia of record.  Thus, clarification as to whether the Veteran does indeed have fibromyalgia, a disability for which service connection may be awarded pursuant to 38 C.F.R. § 3.317, is required.

Furthermore, with regard to the Veteran's specific complaints of recurrent low back pain, the record reflects radiological findings of degenerative changes of the lumbar spine, and a September 1996 VA general medical examination report reflects the Veteran's report of sustaining a back strain during service, for which he did not seek in-service medical treatment.  Thus, an opinion exploring a theory of direct service connection must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's service connection claim for a disability manifested by skin lesions, to include as a manifestation of an undiagnosed illness, the record is unclear as to whether the Veteran's current skin lesions, which were clinically detected during the March 2011 VA general medical examination, are of a known clinical etiology, and if not, whether the lesions are of the requisite severity and chronicity to qualify as a manifestation of an undiagnosed illness pursuant to 38 C.F.R. § 3.317.  Accordingly, a related medical examination to determine the nature, onset, chronicity, and severity of these skin lesions must be obtained.  

With regard to the Veteran's service connection claims for disabilities manifested by hair loss and memory loss, the Veteran is competent to report his perceptions of experiencing hair loss and a memory impairment, but the record fails to reflect sufficient clinical data to determine whether there is objective medical evidence of either hair loss or a memory impairment.  While the March 2011 VA examination reflects a diagnosis of a chronic multi-symptoms disability manifested by, inter alia, hair loss and memory loss, there is no current medical evidence relating to the Veteran's reported hair loss, and the March 2011 VA examination report includes a notation of normal memory in the neurological portion of the examination.  Accordingly, a new VA examination that specifically addresses the Veteran's claimed disabilities must be obtained. 

It appears that the Veteran continues to receive regular treatment at the VA Medical Center (VAMC) in Mountain Home, Tennessee.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since July 2013) from the Mountain Home VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed disabilities manifested by skin lesions, hair loss, memory loss, and bodily pain, to include low back, bilateral knee, and bilateral shoulder pain.  The claims folder, including any electronic files, must be provided to the examiner for review.

After conducting all indicated clinical examinations, the  examiner must state whether it is at least as likely as not that the Veteran's skin lesions, hair loss, memory loss, and bodily pain, to include low back, bilateral knee, and bilateral shoulder pain, can be attributed to known clinical diagnoses.   

After reviewing the March and July 2011 VA examination reports, the examiner should clarify whether the Veteran's symptoms meet the diagnostic criteria for fibromyalgia.  

The examiner should also clarify the nature of the Veteran's current skin lesions, including those detected during the March 2011 VA examination.  After reviewing the Veteran's claims file, to include evidence of skin lesions noted in 1992 and 1996, state whether those lesions are consistent with the current lesions, and, if possible, classify the current and past severity of the lesions.

The examiner should also state whether it is at least as likely as not that any low back disability, to include lumbar degenerative joint disease detected in 2006 and 2012 VA radiological studies, had its onset in active service; or, is causally related to the Veteran's service (including the Veteran's credible report of sustaining a back strain during service); or, manifested within one year of discharge from service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the reopened claims on the merits, to include consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


